Appeal by the People, as limited by their motion, from a sentence of the Supreme Court, Kings County (Lombardo, J.), imposed April 1, 1982, as amended April 19,1982, upon defendant’s conviction of robbery in the first degree, robbery in the second degree, criminal possession of stolen property in the third degree and criminal possession of a weapon in the third degree, upon a jury verdict, the sentence being concurrent terms of imprisonment of 8V2 to 25 years, 5 to 15 years, 1 year and 2 to 6 years, respectively.
Sentence, as amended, modified, on the law, by vacating the sentences imposed on defendant’s conviction of robbery in the first degree, robbery in the second degree, and criminal possession of a weapon in the third degree. As so modified, sentence, as amended, affirmed and matter remitted to Criminal Term for resentencing on those counts.
The court erred in refusing to sentence defendant as a second violent felony offender upon his conviction of the crimes of robbery in the first degree and robbery in the second degree (Penal Law § 70.04), and as a second felony offender upon his conviction of criminal possession of a weapon in the third degree (Penal Law § 70.06). The record reveals that defendant’s prior conviction, upon a guilty plea, of the crime of robbery in the first degree, was not obtained in violation of his constitutional rights (see, People v Harris, 61 NY2d 9). Accordingly, defendant must be resentenced on those felony counts (People v Green, 98 AD2d 782). Mollen, P. J., Lazer, Brown and Eiber, JJ., concur.